Exhibit 10.4

CONSENT AND REAFFIRMATION OF GUARANTY

In order to induce Bank of America, N.A. (“Bank”) to enter into that certain
First Amendment dated as of June 19, 2006 (the “Amendment”) to that certain
Amended and Restated Credit Agreement dated as of June 30, 2004 between the Bank
and California Pizza Kitchen, Inc. (“Borrower”), the undersigned (i) consents to
said Amendment, (ii) agrees that nothing contained in the Amendment shall
diminish, alter, amend or effect the obligations of the undersigned under that
certain Master Subsidiary Guaranty dated as of December 15, 2000 (“Guaranty”) in
favor of Bank, and (iii) confirms that such Guaranty remains in full force and
effect and reaffirms the same.

 

Dated: June 19, 2006     CPK MANAGEMENT COMPANY       By:   /s/ Todd B. Slayton
      Name:   Todd B. Slayton       Title:   Assistant Secretary